DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-13, 15-18, and 20-22 are pending.
Claims 1, 9, and 15 have been amended.
Claims 21-22 are new.
This action is Non-Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiske et al. (hereinafter as Fiske) PGPUB 2013/0290598, and further in view of Jreji et al. (hereinafter as Jreji)1 PGPUB 2015/0331473
As per claim 1, Fiske teaches a method comprising: 
monitoring a set of read operations and a set of write operations for a set of drives in a storage system during a first time window [0063, 0065, and 0067: (separate counters are used to monitor the number of read operations and the number of write operations for data segments in tiers (sets) of storage devices in a predetermined time interval; thus Fiske compares either the total number of read and write operations, just the write operations, or just the read operations to determine usage patterns)]; 
calculating, based on the monitoring, a write intensity of a first drive in the set of drives [0028, 0033, 0035, 0067: (counter for write operations is a write intensity for a segment of data, such as a segment of data on an HDD of a low-tier storage system (first drive); counter information such as in the write counter, is used for determining usage patterns)]; 
classifying, based on the write intensity, the first drive as a candidate for power reduction [0077, 0078, 0081, and 0086-0087: (counters (such as the write counter) are compared to thresholds to determine a usage pattern such as a measure of the operations per second, and such information is used to identify storage tiers or individual storage devices that may be placed into a minimum power consumption state during off-peak hours)]; 
identifying, based on the monitoring, a write-intensive extent on the first drive [0033, 0065, 0067, and 0071: (segments (extent) are monitored to identify which segments in the low-tier storage HDD are often accessed or written-to, and should be migrated to higher tiers so that the low-tier storage can reduce its power consumption); and 0128: (alternatively, migration can occur between storage devices of the same tier so that a storage device in the same tier can reduce its power consumption)]; 
migrating the write-intensive extent to a second drive in the set of drives prior to reducing the power to the first drive [0028, 0031, 0033, 0035, 0065, 0071, and 0077-0078: (hot/frequently written-to data segments in the lower tier HDDs may be migrated to the higher tier containing a SSD) and 0128: (while the embodiments described may be migrating data between tiers of a tiered storage system, data may instead be migrated between storage devices on the same tier)] to mitigate write-performance impacts of reducing power to the first drive [0008: (identifying a data segment stored on first storage device in the first tier, and migrating to a second storage device in the first tier) and 0128: (migration may be performed between different storage devices of the same tier; migrating segments between storage devices of the same tier preserves the write performance, and thus mitigates write-performance impacts (for example, migrating a segment from an HDD that is to be placed in a low power mode to another HDD of the same tier would mitigate the write performance impacts of reducing power to the HDD because the data segment can be accessed or written to at a similar rate when it is in the other HDD; storage devices in the same tier have the same performance; for example, the highest tier of storage is SSD while lower tier storage devices are HDDs))]; and 
reducing power to the first drive [0028, 0031, 0081, 0106, and 0110: (after migration, the lower tier HDD is spun down and placed into a minimal power consumption state)].

	Fiske does not explicitly teach wherein reducing power to the first drive disproportionately affects the performance of write operations on the drive more than read operations on the drive. This is because Fiske describes migrating between tiers from an HDD to an SSD to place the HDD in a lower power mode.
	However, Fiske describes migrating to an SSD, and Fiske also teaches that migration may be performed between storage devices of the same tier [0128 and 0149]. Thus it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fiske such that migration is performed from one SSD to another SSD. This therefore replaces Fiske’s use of an HDD with an SSD, and allows for migration of segments from one SSD to another SSD in order to reduce power to the origin SSD. One of ordinary skill in the art would have been motivated to replace Fiske’s HDD with SSD because SSD is faster and more convenient to the user than HDD.
	Jreji similarly teaches that SSD provides much higher read/write performance than conventional HDD [0004]. This therefore supports that it would be obvious to one of ordinary skill in the art to replace the HDD with SSD in Fiske. Jreji further teaches that wherein reducing power to the first drive disproportionately affects the performance of write operations on the drive more than read operations on the drive [0004: (when an SSD device power is throttled, the write performance drops but not the read performance)]. Thus Jreji teaches that when power is reduced to an SSD, it is known for the write performance to drop but not the read performance.
	The combination of Fiske with Jreji therefore teaches that write performance will drop more than read performance when throttling a first SSD after migrating a segment from a first SSD to second SSD.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Jreji’s teachings that throttling of SSD will affect write performance more than read performance in Fiske. Jreji teaches what happens when throttling an SSD in Fiske. One of ordinary skill in the art would have been motivated to throttle a first SSD in Fiske after migrating from a first SSD to a second SSD because it would reduce power and lead to greater power savings, even if it means reducing write performance of the first SSD compared to the read performance of the first SSD.
	
As per claim 4, Fiske and Jreji teaches the method of claim 1, wherein the classifying comprises: comparing the write intensity of the first drive to a maximum intensity threshold [Fiske 0102 and 0103: (determine if maximum values will be exceeded)]; and determining that the write intensity is below the maximum intensity threshold [Fiske 0103 and 0135: (if maximum writes for a tier will not be exceeded, segment is promoted into the higher tier storage) and 0033: (comparing access density to T+; if access density is above T+, segment is promoted; and if access density is not above T+, segment is not promoted)].
As per claim 5, Fiske and Jreji teaches the method of claim 4, wherein the classifying further comprises: comparing the write intensity of the first drive to a minimum intensity threshold; and determining that the write intensity is above the minimum intensity threshold [Fiske 0101-0106 and 0033: (if access density drops below a threshold T-, segment is demoted; if it is above the threshold T-, segment is not demoted)].


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiske et al. (hereinafter as Fiske) PGPUB 2013/0290598 in view of Jreji et al. (hereinafter as Jreji) PGPUB 2015/0331473, and further in view of Oe PGPUB 2018/0181307.
As per claim 2, Fiske and Jreji teaches the method of claim 1, wherein the calculating comprises: identifying a number of read operations performed by the first drive during the first time window [Fiske 0067: (counter for read operations in the predetermined time interval)]; identifying a number of write operations performed by the first drive during the first time window [Fiske 0067: (counter for write operations in the predetermined time interval)].
Fiske and Jreji do not explicitly teach adding the number of read operations to the number of write operations, resulting in a number of total operations performed by the first drive during the first time window; and dividing the number of write operations by the number of total operations resulting in a total write proportion for the first drive. Although Fiske describes monitoring number of write operations separately from the number of read operations, and monitoring the number of total read and write operations, Fiske does not describe adding the number of read and write operations together. This however, would be obvious to one of ordinary skill in the art because the total number of read and write operations is equivalent to the sum of the number of read operations with the number of write operations. Nonetheless, Fiske does not teach dividing the number of write operations by the number of total operations resulting in a total write proportion for the first drive.
Oe teaches monitoring write accesses to memory, and migration of data with an SSD in a storage device. Oe is thus similar to Fiske and Jreji. Oe further teaches dividing the number of write operations by the number of total operations resulting in a total write proportion for the first drive [0049: (data collecting unit counts the read/write ratio to each segment, or the ratio of write accesses to IO accesses (total operations) to obtain a write ratio]. Oe teaches comparing the write ratio to a threshold, and performing migration if the write ratio is above a threshold or intensity level [0115 and FIG. 6 step A4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Oe’s teachings of determining a write ratio and comparing the write ratio to thresholds to determine whether to perform the migration in Fiske and Jreji. One of ordinary skill in the art would have been motivated to monitor the write ratio in Fiske and Jreji because it allows for quick determination of write usage levels, thereby improving the decision making process when determining whether to perform migration.


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiske et al. (hereinafter as Fiske) PGPUB 2013/0290598 in view of Jreji et al. (hereinafter as Jreji) PGPUB 2015/0331473, and further in view of Lee et al. (hereinafter as Lee) PGPUB 2017/0118282.
As per claim 3, Fiske and Jreji teach the method of claim 1.
Fiske and Jreji do not explicitly teach wherein the calculating comprises: identifying a number of extents that were write intensive during the first time window; identifying a total number of extents in the first drive; and dividing the number of write-intensive extents by the total number of extents, resulting in a write-extent proportion for the first drive. Fiske does not teach determining a percentage of segments/extents in a storage device that are write intensive.
Lee teaches performing data migration of hot data or frequently accessed data. Lee is thus similar to Fiske and Jreji because they teach migration of frequently accessed data into higher tier storage. Lee further teaches identifying a number of extents that were write intensive during the first time window; identifying a total number of extents in the first drive; and dividing the number of write-intensive extents by the total number of extents, resulting in a write-extent proportion for the first drive [0093: (determining the percentage of a volume that is hot data)]. Lee determines the percentage of a volume that is frequently accessed data, and determining the percentage of volume that is frequently accessed data involves calculating the number of extents/segments that are frequently accessed, and dividing it by the total number of extents/segments on that drive.
The combination of Fiske and Jreji with Lee would therefore determine a percentage of the drive that is write intensive when using a separate write counter in Fiske and Jreji because Fiske performs determinations using the write counter. Hot data in this combination would be considered when write intensity is high because the combination is focused on data writes instead of all types of data access.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lee’s teachings of determining the percentage of a volume that contains hot data in Fiske and Jreji. One of ordinary skill in the art would have been motivated to determine the percentage of the drive that contains hot or write intensive data in Fiske and Jreji because it allows for quick determination of how often the drive is frequently accessed and whether migration should be performed.


Response to Arguments
Applicant’s arguments, see pages 11 and 13, filed 6/14/2022, with respect to the rejection(s) of claim(s) 1 under U.S.C. 102(a)(1) and U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited prior art.

Allowable Subject Matter
Claims 9-13, 15-18, and 20-22 are allowed.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the advisory action mailed on 5/24/2022.